Wyly, J.
Tho plaintiff as under tutor of the minor heirs of Peter ' T. Hickman, deceased, injoined the foreclosure of the mortgage granted by the surviving widow (the mother of the minors) on her half of the community property, described in the petition. The court perpetuated the injunction, and the defendant appeals.
We fail to perceive any interest the plaintiff has to injoin the sale •of the property mortgaged by the mother of the minors, it being her *286half of the community property. Whether her residuary interest i.u. the community heretofore existing between her and the late Peter T. Hickman, the father of the minors, is susceptible of mortgage or not, on account of existing debts of the community, is a question in which the minor heirs of Hickman, represented by the plaintiff, are not concerned. The under tutor is not the legal representative of creditors, nor is he charged with the supervision of the residuary interest of the widow in community.
Let the judgment appealed from be annulled, and let the injunction herein be dissolved with costs. It is further ordered that the defendant recover judgment in solido against the plaintiff and his securities on the injunction bond for five hundred dollars damages.